Case 3:18-cv-01012-SMY-GCS Document 26 Filed 11/14/19 Page 1 of 1 Page ID #65



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  J.V. A MINOR, THROUGH HER                      )
  FATHER AND NEXT FRIEND, J.V. AN                )
  ADULT,                                         )
                                                 )
                        Plaintiff,               )   Case No. 18-CV-1012-SMY-GCS
                                                 )
  vs.                                            )
                                                 )
  UNITED STATES OF AMERICA,                      )

                        Defendant.

                                           ORDER
        The parties have informed the Court that the above action has been settled, but that

 additional time is needed to consummate the settlement. Defense Counsel is DIRECTED to

 forward a proposed Settlement Agreement to Plaintiff’s Counsel within 30 days from the date of

 this Order. Defense Counsel is further DIRECTED to file a status report within 60 days from

 the date of this Order, advising the Court whether the Settlement Agreement has been fully

 executed and submitted to CMS for payment. The Clerk of Court is DIRECTED to enter

 judgment dismissing this action with prejudice and without costs 90 days from the date of this

 Order. The parties are advised that the 90-day period to consummate settlement will not be

 extended absent exceptional circumstances. In light of the parties’ settlement, the Court DENIES

 AS MOOT all pending motions and VACATES all deadlines and hearings.

        IT IS SO ORDERED.

        DATED: November 14, 2019

                                                                   _____
                                                     STACI M. YANDLE
                                                     United States District Judge
